DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is in response to remarks and amendments submitted on 5/4/2021, in which claims 1-20 were presented for further examination. The applicant’s remarks and amendments to the claims were considered with the following results:
In response to the last Office Action: 
Claims 1-2, 5, 11-12, 15, and 20 are currently amended. 
No claims are currently cancelled.
Claims 1-20 are pending.
The previous 35 USC § 101 rejection, citing an abstract idea without significantly more, will be maintained. See response to arguments section and 35 USC § 101 rejection below. 

Response to Arguments
The applicant’s remarks and/or arguments filed 5/4/2021, with respect to claim(s) 1-20, have been fully considered. 

The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-

With regard to the previous 35 USC § 101 rejection, applicant asserts the claims at issue cannot be construed as being directed to a mental process under step 2A, prong 1.  

The examiner respectfully disagrees as the amended claims are directed to an abstract idea. 
The examiner notes the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as the “2019 PEG”), carved out three main abstract idea groupings under Step 2A, Prong 1. As defined in the 2019 PEG one such grouping includes mental processes. “Mental processes” include “concepts performed in the human mind (including an observation, evaluation, judgement, opinion).” According to the 2019 PEG, this definition is meant to be an extracted and synthesized version of the key concepts identified by the courts as abstract ideas. 
In this case, the claims generally recite limitations to search for and retrieve data. The claims primarily recite searching for media files and providing results in a particular order. Each of these processes are processes similar to 
Further, the examiner notes the October 2019 Update to Subject Matter Eligibility recognized a possible interpretation that a claim only recites a mental process when it is performed entirely in the human mind. However, the October 2019 Update also stated that such an interpretation will not be adopted and that a claim that recites a computer may still recite a mental process. In this case, although the claims require general computer-related components (i.e. “transmitted over a network”, “electronic device”, “media files”, etc.), the overall concept of the claimed limitations can still be performed within the human mind because the impacted limitations include processes such as observation, evaluation, judgement, and opinion –when reviewed in the context of searching for and retrieving data. For instance, human beings can recall particular information in the mind –irrespective of the type of data and the generally claimed criteria for the information being retrieved. Thus, the broad nature of the claim limitations recite an abstract idea such as mental processes despite the recitation of general computer-related components.
In light of the above explanation and/or teachings, the examiner notes applicant’s arguments are not persuasive. 


With regard to the previous 35 USC § 101 rejection, applicant asserts the Office action failed to provide sufficient support for allegations that the judicial 

The examiner notes the 2019 PEG gave several examples of how additional elements may integrate an exception into a practical application including if the additional elements reflect “an improvement in the functioning of a computer, or an improvement to other technology or technical field”, or “apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” (see MPEP 2106(d)I for additional examples). It has long been held that merely using a computer as a tool to perform an existing process is insufficient to demonstrate an improvement in the functioning of a computer, or an improvement to other technology or technical field. 
Applicant reciting a query with multiple criteria and implementing that query on a computer (or over a network) is not enough to show this is a unique ‐users, with customizable filtering features specific to each end user" where the filtering tool at the ISP was able to "identify individual accounts that communicate with the ISP server, and to associate a request for Internet content with a specific individual account," were held to be meaningful limitations because they confined the abstract idea of content filtering to a particular, practical application of the abstract idea. 827 F.3d at 1350-51, 119 USPQ2d at 1243. Thus, although applicant’s claims are directed to performing intent-based searches, merely using computer-related components to facilitate that process does not impose any meaningful limits, demonstrate an improvement to any of the computer-related components, or apply and/or use the judicial exception in some other meaningful way. At least the independent claims recite a query with multiple criteria and a manner in which the search results should be listed. 
Further, the examiner notes the claims, for example, do not clearly indicate which function of computer technology is being improved based on at least the search criteria and the results returned. Also, applicant’s remarks provided mere allegations and did not articulate a reasonable rationale on why the limitations overall are meaningful. Applicant’s claims and/or specification do 
In light of the above explanation and/or teachings, the examiner notes applicant’s arguments are not persuasive. 


With regard to the previous 35 USC § 101 rejection, applicant asserts the claims at issue recite significantly more than any alleged abstract concept under step 2B. Specifically, applicant argues the claims are directed to a unique method or searching a digital library using a combination of a search query and associated information to locate relevant media files and insufficient evidence is provided under Berkheimer that the recited elements were well-understood, routine, or conventional to one skilled in the art at the time of filing.

Upon further review of applicant’s claim language, the examiner notes applicant’s arguments are not persuasive. The claims are directed to searching for and retrieving data according to particular criteria. Also, irrespective of the criteria, the results being prioritized does not provide significantly more to the abstract idea. Applicant’s position stating the search being unique is unfounded given the fact the additional search information included in the search query can be any information –including, but not limited to, user preference. Further, the 
In light of the above explanation and/or teachings, the examiner notes applicant’s arguments are not persuasive. 


With regard to the previous 35 USC § 102/103 rejections of claims 1, 11, and 20, applicant asserts Judd (US PGPub 20170193064) does not disclose that additional search information related to an intent of a user is included with a search query, that search results are prioritized according to the additional search information transmitted with the search query, or that the additional information related to the intent of the user is received from the electronic device. 

The examiner respectfully disagrees. 

In light of the above explanation and/or teachings, the examiner notes applicant’s arguments are not persuasive. 


With regard to the previous 35 USC § 102 rejection of claim 2, applicant asserts currently amended claim 2 specifies that the additional search information, which is related to an intent of a user, comprises information related to the electronic device, applications executing on the electronic device, or a user operating the electronic device. As mentioned above Judd's "intent' is determined by analyzing the search query itself when received at the search system. See Judd paragraphs [0053] & [0054]. Judd's intent is not contained in separate information as defined in claim 2. 


For these reasons, the examiner notes applicant’s arguments are not persuasive.


With regard to the previous 35 USC § 102 rejection of claim 4, applicant asserts Judd does not teach the limitations of claim 4: “wherein the additional search information related to the intent of the user comprises a geographic location of the electronic device”. 

  


With regard to the previous 35 USC § 102/103 rejections of claims 5 and 15, applicant asserts claims 5 and 15 have been amended herein to specify that the language setting is a natural language setting as disclosed in, for example paragraphs [0024] and [0060] of the current application. The citation to Judd in the office action refers to a machine readable language, e.g. HTML. This is an artificial language and not a natural language as claimed. 

The examiner notes the amended limitations are broad enough to still encompass aspects of Judd. 
Judd, ¶ [0023], teaches a user can speak a search query, the user speech being captured through a microphone, and being processed through speech recognition to provide the search query. Judd, ¶ [0054], discloses a query includes a pattern of one or more terms included in a query. Each query pattern can be associated with a respective intent.	The examiner notes the claimed additional information can correlate to at least the query pattern, and Judd, ¶ [0054], discloses a query includes a pattern of one or more terms of the query. Further, Judd, ¶ [0023], discloses the query can be received via speech input. Therefore, it is clear speaking terms into a 
For these reasons, the examiner notes applicant’s arguments are not persuasive.

	It should be noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step 1
The method, as claimed in claim 1, is directed to a process. The non-transitory machine-readable storage medium, as claimed in claim 11, is directed to an apparatus. The system, as claimed in claim 20, is directed to a machine.

Step 2A
While the claims fall within a statutory category, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention is directed to (e.g. sets forth or describes) an abstract idea. Specifically, the claims, each, directs itself to the abstract idea of: 

Claim 1:
“receiving a search query for searching media files of a library of media files from an electronic device, wherein the search query comprises a user-entered search term and additional search information related to an intent of a user; searching the library of media files for media files according to the search query; and returning search results to the electronic device, the search results comprising a listing of media files satisfying the user-entered search term and prioritized according to the additional search information related to the intent of the user”.

Claim 11:
“receiving a search query for searching short form looping video files of a library of short form looping video files from an electronic device, wherein the search query comprises a user-entered search term and additional search information related to an intent of a user; searching the library of short form looping video files for short form looping video files according to the search query; and returning search results to the electronic device, the search results comprising a listing of short form looping video files satisfying the user-entered search term and prioritized according to the additional search information related to the intent of the user”

Claim 20:
“receive a search query for searching media files of a library of media files from an electronic device, wherein the search query comprises a user-entered search term and additional search information related to an intent of a user, wherein the additional search information related to the intent of the user comprises a geographic location of the electronic device and a language setting associated with the electronic device; search the library of media files for media files according to the search query; and return search results to the electronic device, the search results comprising a listing of media files satisfying the user-entered search term and prioritized according to the additional search information related to the intent of the user”


Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 and the remaining independent claims selectively include additional elements as follows: Claim 1 – electronic device, network, media files, Claim 11 – electronic device, network, video files, and Claim 20 – . Although each claim recites additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to, at least, no more than a general link of the use of the abstract idea to a particular technological environment or field of use. Specifying that the abstract idea associated with searching for and retrieving data, in respective environments, indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on generically claimed components. None of these limitations, taken alone or in combination, integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2B
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claims 1, 11, and 20 are recited and described in a generic manner amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. Furthermore, the limitations directed to searching for and retrieving data mentioned above only amount to well understood, routine and conventional activities. See MPEP 2106.05(d): (data gathering) “Receiving or transmitting data over a network, e.g., using the Internet 
Even when considered as an ordered combination, the additional elements in any of claims 1, 11, and 20 do not add anything that is not already present when the limitations of each claim are considered individually for the respective claim. When viewed as a whole, claims 1, 11, and 20 simply conveys the abstract idea itself facilitated by generically claimed computing components. Therefore, under Step 2B, there are no meaningful limitations in claims 1, 11, and 20 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, claims 1, 11, and 20 are ineligible. 
Dependent claims 2-10, and 12-19 do not aid in the eligibility of the respective independent claims. Further, claims 12-19 correlates similarly to dependent claims 2-10 –except for the fact they are further limited to “short form looping video files”, which are technically media files. 

Claim 12 recite substantially the same limitations as claim 2. For the same reasons, claim 12 is ineligible. 
Claim 3 further specifies the search query and search results, and does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper.
Claim 13 recite substantially the same limitations as claim 3. For the same reasons, claim 13 is ineligible. 
Claim 4 merely limits the additional search information to include geographic information, and does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper.
Claim 14 recite substantially the same limitations as claim 4. For the same reasons, claim 14 is ineligible. 
Claim 5 merely limits the additional search information, and does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper.

Claim 6 merely limits the additional search information, and does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper.
Claim 16 recite substantially the same limitations as claim 6. For the same reasons, claim 16 is ineligible. 
Claims 7 merely limits the library of media files, and does not aid in the eligibility of the patentability of the respective independent claims. This can be described as insignificant extra solution activity.   
Claim 17 recite substantially the same limitations as claim 7. For the same reasons, claim 17 is ineligible. 
Claims 8 merely limits the sourcing information of a particular media file, and does not aid in the eligibility of the patentability of the respective independent claims. This can be described as insignificant extra solution activity.   
Claim 18 recite substantially the same limitations as claim 8. For the same reasons, claim 18 is ineligible. 
Claims 9 merely limits the sourcing information of a particular media file, and does not aid in the eligibility of the patentability of the respective independent claims. This can be described as insignificant extra solution activity.   
Claim 19 recite substantially the same limitations as claim 9. For the same reasons, claim 19 is ineligible. 

In general, claims 2-10, and 12-19 provide for searching for and retrieving particular data, and provide further embellishments of the limitations recited in the respective independent claims. The claims generally describe the types of data and provides for further processing of data. The claims incorporate the additional elements at a high level of generality whereby they do not aid in providing a novelty or improvement to the already general data processing features of the impacted claims. 
Thus, dependent claims 2-10, and 12-19 are also ineligible. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication, US 20170193064, to Tilke Mary Judd et al, hereinafter “Judd”.

Regarding claim 1, Judd teaches a computer-implemented method for performing intent-based search of media files (Judd, ¶ [0006-0007], teaches other implementations of these aspects include corresponding systems, apparatus, and computer programs, configured to perform the actions of the methods, encoded on computer storage devices … if the intent indicates intent to search for a live event, the threshold time period is set to a first value, and if the intent does not indicate intent to search for a live event, the threshold time period is set to a second value that is less than the first value), the method comprising: receiving a search query for searching media files of a library of media files (Judd, ¶ [0023], teaches the user devices submit search queries to the search system. In some examples, a user device can include one or more input modalities), the search query being transmitted over a network from an electronic device (Judd, ¶ [0021], teaches a user device is an electronic device that is capable of requesting and receiving resources over the network. Example user devices include personal computers, laptop computers, and mobile computing devices, e.g., smartphones and/or tablet computing devices that can send and receive data over the network), wherein the search query comprises a user-entered search term and additional search information related to an intent of a user (Judd, ¶ [0023], teaches a user can speak a search query, the user speech being captured through a microphone, and being processed through speech recognition ; searching the library of media files for media files according to the search query (Judd, ¶ [0044], teaches in accordance with implementations of the present disclosure, live events in the set of live events are stored in a live event datastore, e.g., the live event datastore of FIG. 1. In some examples, event data associated with each live event is also stored in the live event datastore. In some implementations, the live event datastore includes live events that can be selectively surfaced in search results in response to a query. Further, Judd, ¶ [0046], teaches if at least one entity associated with the query matches an entity associated with the live event, the live event is determined to be an eligible live event, e.g., eligible to be surfaced in search results. In some examples, at least one entity associated with the query can match entities associated with two or more live events); and returning search results to the electronic device over a network (Judd, FIG. 1, discloses search queries and results transmitted and received via a network), the search results comprising a listing of media files satisfying the user-entered search term and prioritized according to the additional search information related to the intent of the user (Judd, ¶ [0046], teaches the two or more live events are determined to be eligible live events, e.g., eligible to be surfaced in search results. Accordingly, eligible .  

Regarding claim 2, Judd teaches the claimed invention substantially as claimed, and Judd further teaches wherein the additional search information comprises information related to the electronic device, applications executing on the electronic device, or a user operating the electronic device (It should be noted the query pattern below correlates to the additional search information as claimed. Judd, ¶ [0053], discloses the intent of the query reflects the user's intent in submitting the query. Judd, ¶ [0054], discloses a query includes a pattern of one or more terms included in a query. Each query pattern can be associated with a respective intent).  

Regarding claim 3, Judd teaches the claimed invention substantially as claimed, and Judd further teaches the searching the library of media files for media files according to the search query comprises: generating a plurality of search queries based on the search query, the plurality of search queries comprising at least one user entered search term query based on the user-entered search term and at least one user intent query based on the additional search information related to the intent of the user (Judd, ¶ [0053], teaches a time difference threshold can be provided based on a query. In some examples, an intent of the query is determined, and the time difference threshold is based on the intent. In some examples, the intent of the query reflects the user's intent in submitting the query. Example intents can include a general intent and a specific intent. In some examples, a general intent indicates that the user submitted the query for general information about one or more terms of the query. For example, the example query [state of the union] can be associated with a general intent, e.g., the user may be looking for general information. In some examples, a specific intent indicates that the user submitted the query for specific information about one or more terms of the query. For example, the example query [live stream state of the union] can be associated with a specific intent, e.g., the user is looking for a resource to watch the state of the union live. In some implementations, if the intent is determined to be a specific intent, the time difference threshold is set to a first value, and if the intent is determined to be something other than a specific intent, e.g., a general intent, the time difference threshold is set to a second value that is less than the first value. In this manner, live events that are to occur further into the future can be surfaced in search results in response to a specific intent, but not be surfaced in search ; searching the library of media files according to the plurality of search queries (Judd, FIG. 1, discloses search queries from user devices communicated via a network to live and historical search systems); and combining results of the plurality of search queries to generate the search results (Judd, FIG. 3, elements 310 and 312, discloses different search results are on the same results page).  

Regarding claim 5, Judd teaches the claimed invention substantially as claimed, and Judd further teaches the additional search information related to the intent of the user comprises a natural language setting associated with the electronic device (Judd, ¶ [0023], teaches a user can speak a search query, the user speech being captured through a microphone, and being processed through speech recognition to provide the search query. Judd, ¶ [0054], discloses a query includes a pattern of one or more terms included in a query. Each query pattern can be associated with a respective intent).  

Regarding claim 6, Judd teaches the claimed invention substantially as claimed, and Judd further teaches the additional search information related to the intent of the user comprises a prior search history of a user of the electronic device (Judd, ¶ [0026-0027], teaches data for the search queries submitted during user sessions are stored in a data store, such as the historical data store. For example, the search system 120 can store received search queries in the historical data store … In some examples, selection data specifying actions taken in response to search results provided in .  

Regarding claim 7, Judd teaches the claimed invention substantially as claimed, and Judd further teaches the library of media files comprises metadata for the media files of the library of media files, the metadata identifying sourcing information of the media files of the library of media files (Sourcing information as disclosed in instant specification, ¶ [0047], is not disclosed within the claim language. However, instant specification, ¶ [0047], discloses it should be appreciated that the sourcing information can include any information related to the creation and original source of a media file, including user added tags, geotags, etc. Judd, ¶ [0020], discloses a resource is data provided over the network and is associated with a resource address, e.g., a uniform resource locator (URL). In some examples, resources that can be provided by a web site include web pages, word processing documents, and portable document format (PDF) documents, images, video, and feed sources, among other appropriate digital content. The resources can include content, e.g., words, phrases, images and sounds and may include embedded information, e.g., meta information and hyperlinks, and/or embedded instructions, e.g., scripts).  

Regarding claim 8, Judd teaches the claimed invention substantially as claimed, and Judd further teaches the sourcing information of a particular media file comprises a language setting associated with a device from which a particular media file is uploaded to the library of media files (Judd, ¶ [0031], teaches an example live event can include a State of the Union address by the President of the United States, which is to be streamed for live viewing on one or more resources, e.g., a web page of www.whitehouse.gov, on a particular data and time. Judd, ¶ [0047-0049], teaches it is determined whether a fact summary is to be displayed in the search results … the fact summary corresponds to the at least one entity associated with the query that matches an entity associated with a live event … a fact summary can be provided for queries that have been determined to reference a particular entity … a fact summary for a nation may include a map of the nation, the flag of the nation, the official language of the nation).  

Regarding claim 9, Judd teaches the claimed invention substantially as claimed, and Judd further teaches the sourcing information of a publisher of a particular media file comprises a geographical location of a device from which a particular media file is uploaded to the library of media files (Judd, ¶ [0031], discloses another example live event can include a show hosted by a user from the user's home, which is to be streamed for live viewing on one or more computer-implemented services, e.g., a video sharing service, on a particular data and time. Further, Judd, ¶ [0048], discloses a fact summary can be provided for queries that have been determined to reference a particular entity, such as a person, place, country, landmark, animal, historical event, organization, business, sports team, sporting event, movie, song, album, game, work of art, or any other entity. Judd, ¶ [0049], discloses for example, a fact summary for a .  

Regarding claim 10, Judd teaches the claimed invention substantially as claimed, and Judd further teaches the searching the library of media files for media files according to the search query comprises: accessing at least one search index for the library of media files, wherein the at least one search index comprises entries pertaining to the sourcing information of the media files of the library of media files (Judd, ¶ [0016], discloses implementations of the present disclosure are directed to identifying live events, and selectively providing graphical representations of live events in search results. In some implementations, a live event index is provided and includes live events that are determined to be of sufficient quality for surfacing in search results. Judd, ¶ [0022], discloses to facilitate searching of resources, the search system identifies the resources by crawling and indexing the resources provided on web sites. Data about the resources can be indexed based on the resource to which the data corresponds. The indexed and, optionally, cached copies of the resources are stored in a search index. Judd, ¶ [0031], discloses an example live event can include a State of the Union address by the President of the United States, which is to be streamed for live viewing on one or more resources, e.g., a web page of www.whitehouse.gov, on a particular data and time); and searching the additional search information related to the intent of the user against the sourcing information of the media files (Judd, ¶ [0016], discloses one or more live events can be provided from the live event index in response to a query, and live event search .  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication, US 20170193064, to Tilke Mary Judd et al, hereinafter “Judd”.

Regarding claim 11, Judd teaches a non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform a method for performing intent-based search of video files (Judd, ¶ [0006-0007], teaches other implementations of these aspects include corresponding systems, apparatus, and computer programs, configured to perform the actions of the methods, encoded on computer storage devices … if the intent indicates intent to search for a live event, the threshold time period is set to a first value, and if the intent does not indicate intent to search for a live event, the threshold time period is set to a second value that is less than the first value. Judd, ¶ [0071], teaches the processes and logic flows described in this specification can be performed by one or more programmable processors executing one or more computer programs to perform actions by operating on input data and generating output), the method comprising: receiving a search query for searching video file of a library of video files (Judd, ¶ [0023], teaches the user devices submit search queries to the search system. In some examples, a user device can include one or more input modalities), the search query being transmitted over a network from an electronic device (Judd, ¶ [0021], teaches a user device is an electronic device that is capable of requesting and receiving resources over the network. Example user devices include personal computers, laptop computers, and mobile computing devices, e.g., smartphones and/or tablet computing devices that can send and receive data over the network), wherein the search query comprises a user-entered search term and additional search information related to an intent of a user (Judd, ¶ [0045], teaches a query is received and a set of entities associated with the query are provided. Judd, ¶ [0053], teaches a specific intent indicates that the user submitted the query for specific information about one or more terms of the query. Judd, ¶ [0054], teaches the intent of the query can be ; searching the library of video files for video files according to the search query (Judd, ¶ [0044], teaches in accordance with implementations of the present disclosure, live events in the set of live events are stored in a live event datastore, e.g., the live event datastore of FIG. 1. In some examples, event data associated with each live event is also stored in the live event datastore. In some implementations, the live event datastore includes live events that can be selectively surfaced in search results in response to a query. Further, Judd, ¶ [0046], teaches if at least one entity associated with the query matches an entity associated with the live event, the live event is determined to be an eligible live event, e.g., eligible to be surfaced in search results. In some examples, at least one entity associated with the query can match entities associated with two or more live events); and returning search results to the electronic device over a network (Judd, FIG. 1, discloses search queries and results transmitted and received via a network), the search results comprising a listing of video files satisfying the user-entered search term and prioritized according to the additional search information related to the intent of the user (Judd, ¶ [0046], teaches the two or more live events are determined to be eligible live events, e.g., eligible to be surfaced in search results. Accordingly, eligible live events include live events that have been determined to be responsive to the query. Judd, ¶ [0050], teaches if the eligible live event is scheduled too far into the future, relative to when the query was sent or received, the eligible live event is not surfaced in search results. In some examples, if the eligible live event is not scheduled too far into .  
It should be noted instant specification, ¶ [0021], discloses the media files are short form looping video files, and instant specification, ¶ [0027], discloses it should be appreciated that the prerecorded media file can be looped (e.g., via a HTML 5 video element or Flash video element) to automatically repeat … the looping video files are short form looping video files (e.g., less than 60 seconds in length). The examiner notes one of ordinary skill in the art would understand looping a video file is allowing the video to play in a repeat mode. Therefore, the examiner notes if the live stream can be viewed at least once, and be stored as disclosed in Judd above, then the live streamed video can be repeated from storage accordingly.
As a result, the examiner points to, In re Venner, 262 F. 2D 91, 95, 120 USPQ 193, 194 (CCPA 1958), the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to replace a manual activity to distinguish over the prior art.
Therefore, it would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention and having the teachings of Judd before 

Regarding claim 12, the modification of Judd teaches the claimed invention substantially as claimed, and Judd further teaches wherein the additional search information comprises information related to the electronic device, applications executing on the electronic device, or a user operating the electronic device (It should be noted the additional search information can at least correlate to the query pattern. Judd, ¶ [0053], discloses the intent of the query reflects the user's intent in submitting the query. Judd, ¶ [0054], discloses a query includes a pattern of one or more terms included in a query. Each query pattern can be associated with a respective intent).   

Regarding claim 13, the modification of Judd teaches the claimed invention substantially as claimed, and Judd further teaches the searching the library of short form looping video files for short form looping video files according to the search query comprises: generating a plurality of search queries based on the search query, the plurality of search queries comprising at least one user entered search term query based on the user-entered search term and at least one user intent query based on the additional search information related to the intent of the user ; searching the library of short form looping video files according to the plurality of 26GFYCAT-010 search queries (Judd, FIG. 1, discloses search queries from user devices communicated via a network to live and historical search systems); and combining results of the plurality of search queries to generate the search results (Judd, FIG. 3, elements 310 and 312, discloses different search results are on the same results page).  

Regarding claim 15, the modification of Judd teaches the claimed invention substantially as claimed, and Judd further teaches the additional search information related to the intent of the user comprises a natural language setting associated with the electronic device (Judd, ¶ [0023], teaches a user can speak a search query, the user speech being captured through a microphone, and being processed through speech recognition to provide the search query. Judd, ¶ [0054], discloses a query includes a pattern of one or more terms included in a query. Each query pattern can be associated with a respective intent).  

Regarding claim 16, the modification of Judd teaches the claimed invention substantially as claimed, and Judd further teaches the additional search information related to the intent of the user comprises a prior search history of a user of the electronic device (Judd, ¶ [0026-0027], teaches data for the search queries submitted during user sessions are stored in a data store, such as the historical data store. For example, the search system can store received search queries in the historical data store … In some examples, selection data specifying actions taken in response to search results provided in response to each search query are also stored in the historical data store, for example, by the search system. These actions can include whether a search result was selected, e.g., clicked or hovered over with a pointer).  

Regarding claim 17, the modification of Judd teaches the claimed invention substantially as claimed, and Judd further teaches the library of short form looping video files comprises metadata for the short form looping video files of the library of short form looping video files, the metadata identifying sourcing information of the short form looping video files of the library of short form looping video files (Sourcing information as disclosed in instant specification, ¶ [0047], is not disclosed within the claim language. However, instant specification, ¶ [0047], discloses it should be appreciated that the sourcing information can include any information related to the creation and original source of a media file, including user added tags, geotags, etc.  Judd, ¶ [0020], discloses a resource is data provided over the network and is associated with a resource address, e.g., a uniform resource locator (URL). In some examples, resources that can be provided by a web site include web pages, word processing documents, and portable document format (PDF) documents, images, video, and feed sources, among other appropriate digital content. The resources can include content, e.g., words, phrases, images and sounds and may include embedded information, e.g., meta information and hyperlinks, and/or embedded instructions, e.g., scripts).  

Regarding claim 18, the modification of Judd teaches the claimed invention substantially as claimed, and Judd further teaches the sourcing information of a particular short form looping video file comprises a language setting associated with a device from which a particular short form looping video file is uploaded to the library of short form looping video files (Judd, ¶ [0031], teaches an example live event can include a State of the Union address by the President of the United States, which is to be streamed for live viewing on one or more resources, e.g., a web page of .  

Regarding claim 19, the modification of Judd teaches the claimed invention substantially as claimed, and Judd further teaches the sourcing information of a publisher of a particular short form looping video file comprises a geographical location of a device from which a particular short form looping video file is uploaded to the library of short form looping video files (Judd, ¶ [0031], discloses another example live event can include a show hosted by a user from the user's home, which is to be streamed for live viewing on one or more computer-implemented services, e.g., a video sharing service, on a particular data and time. Further, Judd, ¶ [0048], discloses a fact summary can be provided for queries that have been determined to reference a particular entity, such as a person, place, country, landmark, animal, historical event, organization, business, sports team, sporting event, movie, song, album, game, work of art, or any other entity. Judd, ¶ [0049], discloses for example, a fact summary for a nation may include a map of the nation, the flag of the nation, the official language of the nation, and/or other facts and content related to the nation).  


Allowable Subject Matter
Claims 4, 14, and 20 are objected as being allowable should the 35 USC § 101/102/103 rejections set forth in this Office action be overcome. The examiner notes claim 4, 14, and 20 contain limitations that are not explicitly taught by the prior arts currently of record. However, allowability of these claims is contingent upon further consideration of Applicant’s response. Also, allowability is contingent upon the discovery of pertinent art (by Examiner or Applicant), upon conducting an additional search.

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior arts of record consist of US Patent Application Publication 20170193064 to Judd et al. Judd et al discloses surfacing live event results based on user search intent. Further, Judd et al discloses the example environment enables users to interact with one or more computer-implemented services. Example computer-implemented services can include a location (location-aware) service (Judd, ¶ [0017]), the user devices submit search queries to the search system (Judd, ¶ [0023]), and queries that have been determined to reference a particular entity, such as a place, country, or landmark (Judd, ¶ [0048]). Judd et al does not explicitly teach “…the additional search information related to the intent of the user comprises a geographic . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US PGPub 20190213213 (Georges et al) discloses animated image files being displayed in a loop.
US PGPub 20170311035 (Lewis et al) discloses a video selector selecting video content for a particular digitized video among a plurality of digitized videos to serve to a computing device responsive to a request.
US PGPub 20180144059 (Saikia et al) discloses generating one or more animation snippets from the persistent visual resources, for a page resource for which one or more animation snippets have been generated.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        5/24/2021